COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                                    §
 IN RE: JOSE A. RENTERIA,
                                                    §                No. 08-11-00071-CR
                 Relator.
                                                    §          AN ORIGINAL PROCEEDING

                                                    §                  IN MANDAMUS

                                                    §

                                MEMORANDUM OPINION
                          ON PETITION FOR WRIT OF MANDAMUS

        Jose A. Renteria seeks a writ of mandamus to compel the trial court to rule on a “Motion to

Enter Nunc Pro Tunc,” in which Renteria asserted that he failed to receive credit for pre-sentencing

confinement. Renteria claims that he filed the motion on November 1, 2010, and that he has not

received any response from the trial court.

        A writ of mandamus will issue to compel a trial court to perform a ministerial act when the

relator has no adequate remedy at law. State ex rel. Young v. Sixth Judicial Dist. Court at

Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). When a motion has

been properly filed and brought to the court’s attention, the act of giving consideration to and ruling

upon the motion is a ministerial act, and mandamus may issue to compel the court to act. See id.;

In re Chavez, 62 S.W.3d 225, 228 (Tex. App. – Amarillo 2001, orig. proceeding); see also In re

Cash, 99 S.W.3d 286, 288 (Tex. App. – Texarkana 2003, orig. proceeding) (granting mandamus

relief when the trial court failed to rule on a motion for almost five months). Here, Renteria has not

demonstrated that his motion was actually brought to the trial court’s attention or that the court had

notice of the motion. Although he states in his mandamus petition that he filed the motion, he does

not state whether he filed it with the district clerk or the trial court. If it was filed with the district
clerk, the clerk’s knowledge cannot be imputed to the trial court. See Chavez, 62 S.W.3d at 228.

       Accordingly, the petition for a writ of mandamus is denied.



                                              GUADALUPE RIVERA, Justice
March 23, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)